OPINION
By THE COURT.
Submitted on motion of the Mosco Realty Company, defendant-appellee, seeking an order dismissing the appeal on law and fact for the alleged reason that it is not so appealable. The appeal is prosecuted under §719.15 R. C., which permits adverse claimants to a fund awarded in an appropriation proceeding to interplead and for the court to fully determine their rights in the same proceeding as that in which the appropriation and award were made. In the case of Columbus v. Huntington National Bank, etc., 75 Abs 214, this court held such an appeal may be had on law and fact under §2501.02 R. C.
For the reasons set forth in the above cited case the motion to dismiss will be overruled.
We note that appellant has filed an application for the appointment of a master commissioner to take testimony under the provisions of Rule V of this court since no transcript of the evidence taken before the Court of Common Pleas is available and counsel are unable to agree upon the evidence to be submitted.
The application will be allowed and Armstrong & Okey, Official Court Reporters, will be appointed for the purpose of taking such oral testimony and file the same with this court.
PETREE, PJ, BRYANT and MILLER, JJ, concur.